  Case 3:20-cv-00275-N-BT Document 14 Filed 10/09/20      Page 1 of 1 PageID 70



              IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION
TRAVIS DAVIS,                   §
              Plaintiff,        §
                                §
v.                              §   No. 3:20-cv-00275-N (BT)
                                §
                                §
WEST FELICIANA PARISH           §
TRANSITIONAL WORK PROGRAM,      §
              Defendant.        §



                                     ORDER

       The United States Magistrate Judge made findings, conclusions and a

 recommendation in this case. No objections were filed. The District Court

 reviewed the proposed findings, conclusions and recommendation for plain error.

 Finding none, the Court ACCEPTS the Findings, Conclusions and

 Recommendation of the United States Magistrate Judge.

       Signed this 9th day of October, 2020.



                                _________________________________
                                DAVID C. GODBEY
                                UNITED STATES DISTRICT JUDGE
